IN THE
                         TENTH COURT OF APPEALS

                               No. 10-15-00394-CR

FREDERICK-WILLIAM VAN HORN,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                      From the County Court at Law No. 2
                              Ellis County, Texas
                          Trial Court No. WRIT 1001


                                     ORDER


        Frederick-William Van Horn’s Plea to the Jurisdiction, filed on December 11,

2015, is denied. This appeal remains pending. Van Horn’s brief is due December 18,

2015.

                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Plea denied
Order issued and filed December 23, 2015